Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 2, 2008 RODMAN & RENSHAW CAPITAL GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware 001-33737 84-1374481 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1251 Avenue of the Americas, New York, New York 10020 (Address Of Principal Executive Office) (Zip Code) Registrant's telephone number, including area code (212) 356-0500 1270 Avenue of the Americas, New York, New York 10020 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) EXPLANATORY NOTE This Form 8-K/A amends the Current Report on Form 8-K of Rodman & Renshaw Capital Group, Inc. (Rodman) filed on June 5, 2008 (the Report) in connection with the consummation of the acquisition by Rodman of all the operating assets of COSCO Capital Management LLC, COSCO Capital Texas LP and Private Energy Securities, Inc. (collectively, COSCO), related companies that provide investment banking services to the oil and gas sectors, principally in the United States and Canada (the Acquisition). The purpose of this amendment is to provide the financial statements of the businesses acquired as required by Item 9.01(a) and the pro forma financial information required by Item 9.01(b), which financial statements and information were excluded from the original filing in reliance on Items 9.01(a)(4) and 9.01(b)(2), respectively, of Form 8-K. Item 2.01. Completion of Acquisition or Disposition of Assets. Incorporated herein by reference to Item 2.01 of the Report. Item 3.02. Unregistered Sales of Equity Securities. Incorporated herein by reference to Item 3.02 of the Report. Item 9.01. Financial Statements and Exhibits. (a) Financial Statements of Business Acquired . Filed herewith are the financial statements of COSCO for the requisite periods. (b) Pro-forma Financial Information . Filed herewith are the pro forma combined financial statements of Rodman and COSCO for the requisite periods. (d) Exhibits Exhibit No. Description Asset Purchase Agreement dated May 9, 2008.(1) (1) Filed as an exhibit to this Report on June 5, 2008 and incorporated herein by reference. * 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Rodman & Renshaw Capital Group, Inc. Dated: August 12, 2008 By: /s/ David Horin David Horin Chief Financial Officer 3 INDEX TO FINANCIAL STATEMENTS HISTORICAL FINANCIAL STATEMENTS OF COSCO CAPITAL MANAGEMENT LLC AND AFFILIATES AUDITED COMBINED FINANCIAL STATEMENTS Independent Auditors Report A-1 Balance Sheets as of December 31, 2007 and 2006 A-2 Statements of Income for the Years Ended December 31, 2007 and 2006 A-4 Statements of Members/Stockholders Equity for the Years Ended December 31, 2007 and 2006 A-5 Statements of Cash Flows for the Years Ended December 31, 2007 and 2006 A-6 NOTES TO COMBINED FINANCIAL STATEMENTS A-8 UNAUDITED INTERIM CONDENSED COMBINED FINANCIAL STATEMENTS Balance Sheets as of March 31, 2008 and December 31, 2007 UA-1 Statements of Income for the Three Months Ended March 31, 2008 and 2007 UA-3 Statements of Cash Flows for the Three Months Ended March 31, 2008 and 2007 UA-4 NOTES TO THE UNAUDITED INTERIM CONDENSED COMBINED FINANCIAL STATEMENTS UA-6 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS OF RODMAN & RENSHAW CAPITAL GROUP, INC. AND SUBSIDIARIES AND COSCO CAPITAL MANAGEMENT LLC AND AFFILIATES UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS: Introduction to Pro Forma Condensed Combined Financial Statements PF-1 Pro Forma Condensed Combined Balance Sheet at March 31, 2008 PF-2 Pro Forma Condensed Combined Statement of Income for the Three Months Ended March 31, 2008 PF-3 Pro Forma Condensed Combined Statement of Income at December 31, 2007 PF-4 Notes to Pro Forma Condensed Combined Financial Statements PF-5 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Members and Stockholders of COSCO Capital Management LLC and Affiliates We have audited the accompanying combined balance sheets of COSCO Capital Management LLC and Affiliates (the Company) as of December 31, 2007 and 2006, and the related combined statements of income, members/stockholders equity and cash flows for the years then ended. These combined financial statements are the responsibility of the Companys management. Our responsibility is to express an opinion on these combined financial statements based on our audit. We conducted our audit in accordance with generally accepted auditing standards as established by the Auditing Standards Board (United States) and in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Companys internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the combined financial statements referred to above present fairly, in all material respects, the combined financial position of COSCO Capital Management LLC and Affiliates as of December 31, 2007 and 2006, and the combined results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. New York, New York May 30, 2008 A-1 COSCO CAPITAL MANAGEMENT LLC AND AFFILIATES COMBINED BALANCE SHEETS December 31, 2007 and 2006 ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $138,643 and $120,000 at December 31, 2007 and 2006, respectively Other current asset Total Current Assets PROPERTY AND EQUIPMENT , Net OTHER ASSETS TOTAL ASSETS $ $ A-2 COSCO CAPITAL MANAGEMENT LLC AND AFFILIATES COMBINED BALANCE SHEETS December 31, 2007 and 2006 LIABILITIES AND MEMBERS'/STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses and other current liabilities Total Current Liabilities LONG-TERM LIABILITIES Deferred rent payable, net of current portion Other long-term liability, net of current portion Total Long-Term Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES MEMBERS'/STOCKHOLDERS' EQUITY Common stock, $0.01 par value; 20,000 shares authorized; 10,000 shares issued and outstanding Additional paid-in capital Accumulated other comprehensive loss ) ) Members' equity/retained earnings TOTAL MEMBERS'/STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND MEMBERS'/ STOCKHOLDERS' EQUITY $ $ A-3 COSCO CAPITAL MANAGEMENT LLC AND AFFILIATES COMBINED STATEMENTS OF INCOME For the Years Ended December 31, 2007 and 2006 REVENUES $ $ OPERATING EXPENSES Selling, general and administrative Depreciation and amortization TOTAL OPERATING EXPENSES INCOME BEFORE INCOME TAXES INCOME TAXES - State and Local NET INCOME $ $ A-4 COSCO CAPITAL MANAGEMENT LLC AND AFFILIATES COMBINED STATEMENTS OF MEMBERS'/STOCKHOLDERS' EQUITY For the Years Ended December 31, 2007 and 2006 Accumulated Members' Total Members'/ Additional Other Equity/ Stockholders' Common Stock Paid-In Comprehensive Retained (Deficiency) Shares Amount Capital Income (Loss) Earnings Equity BALANCE, January 1, 2006 10,000 $ 100 $ 9,900 $ 1,270 $ (160,674 ) $ (149,404 ) Net income 3,838,720 3,838,720 Distributions (3,475,322 ) (3,475,322 ) Unrealized loss on foreign currency translation (9,387 ) (9,387 ) BALANCE, December 31, 2006 10,000 100 9,900 (8,117 ) 202,724 204,607 Net income 3,408,911 3,408,911 Distributions (3,241,803 ) (3,241,803 ) Unrealized loss on foreign currency translation (30,283 ) (30,283 ) BALANCE, December 31, 2007 10,000 $ 100 $ 9,900 $ (38,400 ) $ 369,832 $ 341,432 A-5 COSCO CAPITAL MANAGEMENT LLC AND AFFILIATES COMBINED STATEMENTS OF CASH FLOWS For the Years Ended December 31, 2007 and 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Bad debt Deferred rent ) Changes in operating assets and liabilities: Accounts receivable ) ) Accounts payable ) Accrued expenses and other current liabilities ) ) TOTAL ADJUSTMENTS ) ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment ) ) Other assets ) Deferred rent payable Other long-term liability NET CASH (USED IN) PROVIDED BY INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES Distributions ) ) NET CASH USED IN FINANCING ACTIVITIES ) ) UNREALIZED LOSS ON FOREIGN CURRENCY TRANSLATION $ ) $ ) A-6 COSCO CAPITAL MANAGEMENT LLC AND AFFILIATES COMBINED STATEMENTS OF CASH FLOWS, Continued For the Years Ended December 31, 2007 and 2006 NET (DECREASE) INCREASE IN CASH $ ) $ CASH - Beginning CASH - Ending $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the period for: Interest $ $ Income taxes $ $ A-7 COSCO CAPITAL MANAGEMENT LLC AND AFFILIATES NOTES TO COMBINED FINANCIAL STATEMENTS NOTE 1 - Nature of Business and Basis of Presentation COSCO Capital Management LLC (COSCO Management) and its affiliates (Private Energy Securities, Inc. (PESI), COSCO Capital Texas LP (COSCO Texas), and COSCO Canada Ltd. (COSCO Canada)) provide corporate finance and investment banking services, including the arrangement of private placement financings of equity and debt securities issued by independent energy companies. COSCO Management was organized on June 30, 1997 as a New York limited liability company. PESI was organized on March 4, 2003 as a Connecticut corporation. On January 1, 2004, PESI made an election to convert to a Subchapter S corporation. PESI is registered as a broker-dealer in securities with the Securities and Exchange Commission (SEC) and is a member of the Financial Industry Regulatory Authority, Inc. (FINRA). COSCO Texas was organized on December 30, 2003 as a Texas limited partnership. COSCO Canada was organized on November 19, 2002 as a Canadian limited company. The accompanying combined financial statements include the accounts of COSCO Management and its affiliates and together are collectively referred to hereinafter as the Company. All material intercompany accounts and transactions have been eliminated in combination. NOTE 2 - Summary of Significant Accounting Principles Revenue Recognition Transaction fees arising from investment banking services are recognized as revenue at the time the transaction is consummated. Consulting and management fees arising from financial advisory services are recognized as revenue ratably over the terms of the related contracts. Forum fees are recognized as revenue when the related forum is conducted. Property and Equipment Property and equipment are recorded at cost. Furniture and computer equipment and software are depreciated on the straight-line basis over the economic useful lives of the related assets, which range from three to seven years.
